Title: To John Adams from Thomas Jefferson, 2 August 1788
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Aug. 2. 1788.
          
          I have received with a great deal of pleasure the account of your safe arrival and joyful reception at Boston. mr̃ Cutting was so kind as to send me a copy of the address of the assembly to you & your answer, which with the other circumstances I have sent to have published in the gazette of Leyden, and in a gazette here. it will serve to shew the people of Europe that those of America are content with their servants, and particularly content with you.
          The war with the Turks, Russians, & Austrians goes on. a great victory obtained on the black sea over the Turks commanded by the Captain Pacha, by the Russians commanded by Admiral Paul Jones will serve to raise the spirits of the two empires. he burnt six ships, among which was the admiral’s & vice admiral’s, took two, and made between three & four thousand prisoners. the Swedes having hastily armed a fleet of about 16. sail of the line, & marched an army into Finland, the king at the head of it, made us believe they were going to attack the Russians. but when their fleet met with three Russian ships of 100 guns each they saluted & passed them. it is pretty well understood that the expences of this armament are paid by the Turks through the negociations of England. and it would seem as if the king had hired himself to strut only, but not to fight,

expecting probably that the former would suffice to divert the Russians from sending their fleet round to the Mediterranean. there are some late symptoms which would indicate that Denmark would still be opposed to Sweden though she should shift herself into the opposite scale. the alliance between England, Holland & Prussia is now settled. in the mean time this country is losing all it’s allies one by one, without assuring to herself new ones. Prussia, Holland, Turkey, Sweden are pretty certainly got or getting into the English interest, and the alliance of France with the two empires is not yet secured. I am in hopes her internal affairs will be arranged without blood. none has been shed as yet. the nation presses on sufficiently upon the government to force reformations, without forcing them to draw the sword. if they can keep the opposition always exactly at this point, all will end well. peace or war, they cannot fail now to have the States general, & I think in the course of the following year. they have already obtained the Provincial assemblies as you know, the king has solemnly confessed he cannot lay a new tax without the consent of the States general, and when these assemble they will try to have themselves moulded into a periodical assembly, to form a declaration of rights, and a civil list for the government. the Baron de Breteuil has lately retired from the ministry & been succeeded by M. de Villedeuil. Monsieur de Malesherbes will probably retire. the Marquis de la Fayette with several others have lately received a fillup for having assembled to sign a memorial to the king which had been sent up from Brittany. they took from the Marquis a particular command which he was to have exe[rcised] [dur]ing the months of August and September this year in the South of France. your friends the Abbés are well and always enquire after you. I shall be happy to hear from you from time to time, to learn state news and state politics, for which I will give you in return those of this quarter of the earth. I hope mr̃s Adams is well; I am sure she is happier in her own country than any other. assure her of my constant friendship and accept assurances of the same from Dear Sir / Your most obedt. / & most humble servt
          
            Th: Jefferson
          
          
            P.S. make freely any use of me here which may be convenient either for yourself or mr̃s Adams.
          
          
            P.S. Aug. 6. later accounts inform us there have been two actions between the Russians & Turks. the first was of the gallies F. on both sides. in this P. Jones, being accidentally present, commanded the right wing. the Russians repulsed the Turks. the second action was

of the Russian gallies against the Turkish ships of war. the effect was what is stated in the preceding letter. but the command was solely in the prince of Nassau, P. Jones with his fleet of ships of war being absent. Prince Potemkin immediately got under march for Oczakow, to take advantage of the consternation it was thrown into. the Swedes have commenced hostilities against the Russians, & war against them is consequently declared by the empress.
          
        